17-13633-mkv         Doc 529       Filed 10/25/19       Entered 10/25/19 15:56:01   Main Document
                                                      Pg 1 of 2


 Jil Mazer-Marino, Esq.
 Thomas R. Slome, Esq.
 CULLEN AND DYKMAN LLP
 100 Quentin Roosevelt Boulevard
 Garden City NY 11530
 Tel. (516) 357-3700
 jmazermarino@cullenllp.com
 tslome@cullenllp.com
 Counsel to the Official Committee of Unsecured Creditors
 -------------------------------------------------------------x
 In re:
                                                                  Chapter 11
 Robert Francis Xavier Sillerman,
 aka Robert F.X. Sillerman,                                       Case No. 17-13633 (MKV)
 aka Robert F. Sillerman,
 aka Robert X. Sillerman,

                                              Debtor.
 -------------------------------------------------------------x
   NOTICE OF ADJOURNMENT OF HEARING ON MOTION FOR ENTRY OF AN
     ORDER (I) APPROVING DISCLOSURE STATEMENT; (II) SCHEDULING
 CONFIRMATION HEARING; (III) ESTABLISHING A VOTING RECORD DATE; (IV)
       APPROVING SOLICITATION PACKAGES AND PROCEDURES FOR
    DISTRIBUTION THEREOF; (V) APPROVING THE FORM OF BALLOT AND
  ESTABLISHING PROCEDURES FOR VOTING ON THE PLAN; (VI) APPROVING
   THE FORM OF NOTICE TO NON-VOTING CLASSES UNDER THE PLAN; (VII)
    APPROVING THE FORM OF NOTICE OF THE CONFIRMATION HEARING;
        (VIII) ESTABLISHING NOTICE AND OBJECTION PROCEDURES
 FOR CONFIRMATION OF THE PLAN; AND (IX) SETTING RELATED DEADLINES

         PLEASE TAKE NOTICE that the hearing on the Motion for Entry of an Order (I)

 Approving Disclosure Statement; (II) Scheduling Confirmation Hearing; (III) Establishing a

 Voting Record Date; (IV) Approving Solicitation Packages and Procedures for Distribution

 Thereof; (V) Approving the Form of Ballot and Establishing Procedures for Voting on the Plan;

 (VI) Approving the Form of Notice to Non-Voting Classes Under the Plan; (VII) Approving the

 Form of Notice of the Confirmation Hearing; (VIII) Establishing Notice and Objection
17-13633-mkv      Doc 529     Filed 10/25/19     Entered 10/25/19 15:56:01   Main Document
                                               Pg 2 of 2


 Procedures for Confirmation of the Plan; and (IX) Setting Related Deadlines [Dkt. No. 432] is

 adjourned to November 19, 2019 at 10:00 a.m.

 Dated: Garden City, New York
           October 25, 2019                CULLEN AND DYKMAN LLP

                                           By:      /s/ Jil Mazer-Marino
                                           Jil Mazer-Marino, Esq.
                                           Thomas R. Slome, Esq.
                                           100 Quentin Roosevelt Boulevard
                                           Garden City, New York 11530
                                           Tel. (516) 357-3700
                                           jmazermarino@cullenllp.com
                                           tslome@cullenllp.com

                                           Counsel to the Official Committee of Unsecured
                                           Creditors
 1821329




                                                 2
